               Case 9:20-bk-05838-FMD        Doc 20     Filed 11/20/20     Page 1 of 2




                                       ORDERED.
  Dated: November 19, 2020




                         UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF FLORIDA – FORT MYERS DIVISION
 In Re:

 ANDERSON SOTOMAYOR AND                                 Case No. 9:20-bk-05838-FMD
 CARMEN SOTOMAYOR,                                      Chapter 7

                    Debtor.                     /

               ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO
               RETAIN BK GLOBAL REAL ESTATE SERVICES AND KELLER
                           WILLIAMS MIDTOWN DIRECT

        THIS CASE came before the Court, without hearing, upon the Application of Robert
Tardif, the trustee in the above-captioned case (“Trustee”), to Retain BK Global Real Estate
Services and Keller Williams Midtown Direct (Doc. No. 19) (the “Application”), and the Court
having reviewed and considered the Application and the Affidavit of Disinterestedness and found
the same to be in the best interest of the Debtor and creditors of the estate, and having found good
and sufficient cause to grant the requested relief, the United States Bankruptcy Court for the
Middle District of Florida the Court hereby finds as follows:

          A.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2).

          B.     Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C.
                 §§ 1408 and 1409.

          C.     Notice of the Application was adequate and proper under the circumstances.

          D.     BKRES and Listing Agent are disinterested persons within the meaning of
                 Bankruptcy Code Section 101(14).
            Case 9:20-bk-05838-FMD            Doc 20      Filed 11/20/20      Page 2 of 2




        ACCORDINGLY, based upon the foregoing findings of fact, it is

        ORDERED that the Application is hereby GRANTED

         IT IS FURTHER ORDERED that the Application to Employ filed herein by the Chapter 7
Trustee is hereby approved and the Chapter 7 Trustee is hereby authorized to retain BK Global Real
Estate Services and Keller Williams Midtown Direct, in this case and the compensation arrangements
set forth in the listing agreement and this application, pursuant to Sections 327, 328(a) and 330 of the
Bankruptcy Code are hereby approved but payment shall be upon further application and Order of this
Court. Compensation will be determined later in accordance with 11 U.S.C. § 330.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction to hear and determine
all matters arising from or related to the implementation of this Order.

Trustee, Robert E. Tardif Jr., is directed to serve a copy of this Order on interested parties and file a
proof of service within 3 days of entry of the Order.
